DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” An electric wire fixing structure comprising: a metal protector that houses a protection target part of an electric wire in an electric wire housing chamber on an inner side and allows the electric wire in the electric wire housing chamber to be led out from an electric wire outlet of the electric wire housing chamber; and a fastening structure that fixes the protector to a metal fastening target, a through-hole formed in the protector and through which the male screw member inserted, and a female screw part provided in the fastening target and in which the male screw member is screwed, and at least a part of the protector is abutted against the fastening target when the protector is fixed to the fastening target.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 9 with the allowable feature being:” A wire harness comprising: an electric wire; a metal protector that houses a protection target part of the electric wire in an electric wire housing chamber on an inner side and allows the electric wire in the electric wire housing chamber to be led out from an electric wire outlet of the electric wire housing chamber; and a fastening structure that fixes the protector to a metal fastening target, , a through-hole formed in the protector and through which the male screw member inserted, and a female screw part provided in the fastening target and in which the male screw member is screwed, and at least a part of the protector is abutted against the fastening target when the protector is fixed to the fastening target.”
Therefore, claim 9 is allowed.

Claims 2-8 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847